Case 2:19-cv-00525-RGD-LRL Document 14 Filed 12/22/20 Page 1 of 2 PageID# 102




                             UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division


LEONEL ERNESTO VILLASENOR,
               Petitioner,

V.                                                           Civil Action No. 2:19-cv-525


MARK BOLSTER,WARDEN,
         Respondent.




                                        FINAL ORDER


       Before the Court is a Petition for a Writ of Habeas Corpus filed pursuant to 28 U.S.C. §

2241 and the Respondent's response to the Petition. ECF No. 10. In his Petition, the pro se

Petitioner seeks resentencing without the Career Offender enhancement based on the Ninth

Circuit's decision in United States v. Sanchez-Fernandez,669 F. App'x 415 (9th Cir. 2016).

       The Petition was referred to a United States Magistrate Judge for report and

recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and Local Civil

Rule 72 of the Rules of the United States District Court for the Eastern District of Virginia. The

Magistrate Judge's Report and Recommendation filed October 28, 2020, recommends dismissal

of the Petition with prejudice. ECF No. 12. On November 19, 2020, the Petitioner filed

objections to the Report and Recommendation. The Respondent has not responded to the

Petitioner's objections and the time to do so has expired.

       The Court, having reviewed the record and examined the objections filed by Petitioner to

the Report and Recommendation, and having made de novo findings with respect to the portions

objected to, does hereby ADOPT and APPROVE the findings and recommendations set forth in

the Report and Recommendation filed October 28, 2020. It is, therefore, ORDERED that the
Case 2:19-cv-00525-RGD-LRL Document 14 Filed 12/22/20 Page 2 of 2 PageID# 103



Petition, ECF No. 1, be DENIED and DISMISSED WITH PREJUDICE. It is further

ORDERED that judgment be entered in favor of the Respondent.

               Finding that the basis for dismissal ofPetitioner's § 2241 petition is not debatable,

and alternatively finding that Petitioner has not made a "substantial showing of the denial of a

constitutional right," a certificate of appealability is DENIED. 28 U.S.C. § 2253(c); see Rules

Gov. § 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003);

Slack V, McDanieU 529 U.S. 473,483-85 (2000).

       Petitioner is ADVISED that because a certificate of appealability is denied by this Court,

he may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed.

Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to

seek a certificate of appealability from the Fourth Circuit, he must do so within thirty (30) days

from the date of this Order. Petitioner may seek such a certificate by filing a written notice of

appeal with the Clerk of the United States District Court, United States Courthouse, 600 Granby

Street, Norfolk, Virginia 23510.

       The Clerk shall forward a copy of this Final Order to Petitioner and to coimsel of record

for the Respondent.

       It is so ORDERED.




                                                        RoI^jCrt Yj.yiyi)U(yiai'A / . . . j
                                                                        gn^si)istrict Judae
                                                      ROBERT G.boUMAR
                                               UNITED STATES DISTRICT JUDGE




December ^^2020
